
	
		I
		112th CONGRESS
		1st Session
		H. R. 2459
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Crawford
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to require the
		  Secretary of Transportation to establish and maintain a national clearinghouse
		  for records relating to alcohol and controlled substances testing of commercial
		  motor vehicle operators, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Roads Act of
			 2011.
		2.National
			 clearinghouse for alcohol and controlled substance test results of commercial
			 motor vehicle operators
			(a)In
			 generalChapter 313 of title 49, United States Code, is
			 amended—
				(1)in section
			 31306(a), by inserting and section 31306a after this
			 section; and
				(2)by inserting after
			 section 31306 the following:
					
						31306a.National
				clearinghouse for alcohol and controlled substance test results of commercial
				motor vehicle operators
							(a)Establishment
								(1)In
				generalNot later than 2 years after the date of the enactment of
				the Safe Roads Act of 2011, the
				Secretary of Transportation (referred to in this section as the
				Secretary) shall establish a national clearinghouse for records
				relating to alcohol and controlled substances testing of commercial motor
				vehicle operators.
								(2)PurposesThe
				purposes of the clearinghouse shall be—
									(A)to improve
				compliance with the Department of Transportation’s alcohol and controlled
				substance testing program applicable to commercial motor vehicle
				operators;
									(B)to facilitate
				access to information about an individual before that individual is employed as
				a commercial motor vehicle operator;
									(C)to enhance the
				safety of our United States roadways by reducing accident fatalities involving
				commercial motor vehicles; and
									(D)to reduce the
				demand for illegal drugs and the number of impaired commercial motor vehicle
				operators.
									(3)ContentsThe
				clearinghouse shall function as a repository for records relating to the
				verified positive test results and test refusals of commercial motor vehicle
				operators and violations by such operators of prohibitions set forth in subpart
				B of part 382 of title 49, Code of Federal Regulations (or any subsequent
				corresponding regulations).
								(4)Electronic
				exchange of recordsThe Secretary shall ensure that records can
				be electronically submitted to, and requested from, the clearinghouse by
				authorized users.
								(5)Authorized
				operatorThe Secretary may authorize a qualified and experienced
				private entity to operate and maintain the clearinghouse and to collect fees on
				behalf of the Secretary under subsection (e). Such entity shall establish,
				operate, maintain, and expand the clearinghouse and permit access to deliver
				information and records from the clearinghouse to individuals and employers
				only as authorized by the Secretary in accordance with this section.
								(b)Design of
				clearinghouse
								(1)Use of federal
				motor carrier safety administration recommendationsIn
				establishing the clearinghouse, the Secretary shall consider—
									(A)the findings and
				recommendations contained in the Federal Motor Carrier Safety Administration’s
				March 2004 report to Congress required under section 226 of the Motor Carrier
				Safety Improvement Act of 1999 (Public Law 106–159); and
									(B)the findings and
				recommendations contained in the Government Accountability Office’s May 2008
				report to Congress entitled Motor Carrier Safety: Improvements to Drug
				Testing Programs Could Better Identify Illegal Drug Users and Keep Them off the
				Road.
									(2)Development of
				secure processesIn establishing the clearinghouse, the Secretary
				shall develop a secure process for—
									(A)administering and
				managing the clearinghouse in compliance with all applicable Federal security
				standards;
									(B)registering and
				authenticating authorized users of the clearinghouse;
									(C)registering and
				authenticating individuals required to report to the clearinghouse under
				subsection (g);
									(D)preventing the
				unauthorized access of information from the clearinghouse;
									(E)storing and
				transmitting data;
									(F)individuals
				required to report to the clearinghouse under subsection (g) to timely and
				accurately submit electronic data to the clearinghouse;
									(G)generating timely
				and accurate reports from the clearinghouse in response to requests for
				information by authorized users; and
									(H)updating an
				individual’s record upon completion of the return-to-duty process described in
				title 49, Code of Federal Regulations.
									(3)Employer alert
				of positive test resultIn establishing the clearinghouse, the
				Secretary shall consider developing a secure method for electronically
				notifying an employer of any additional positive test results or other
				noncompliance for an individual that are entered into the clearinghouse during
				the 7-day period immediately following an employer’s inquiry about such
				individual.
								(4)Archive
				capabilityIn establishing the clearinghouse, the Secretary shall
				develop a process for archiving all clearinghouse records, including the
				depositing of personal records, records relating to each individual in the
				database, and access requests for personal records, for the purposes of—
									(A)auditing and
				evaluating the timeliness, accuracy, and completeness of data in the
				clearinghouse; and
									(B)auditing to
				monitor compliance and enforce penalties for noncompliance.
									(5)Future
				needs
									(A)Interoperability
				with other data systemsIn establishing the clearinghouse, the
				Secretary shall consider—
										(i)the existing data
				systems containing regulatory and safety data for commercial motor vehicle
				operators;
										(ii)the efficacy of
				using or combining clearinghouse data with 1 or more of such systems;
				and
										(iii)the potential
				interoperability of the clearinghouse with such systems.
										(B)Specific
				considerationsIn carrying out subparagraph (A), the Secretary
				shall determine—
										(i)the
				clearinghouse’s capability for interoperability with—
											(I)the National
				Driver Register established under section 30302;
											(II)the Commercial
				Driver’s License Information System established under section 31309; and
											(III)other data
				systems, as appropriate; and
											(ii)any changes to
				the administration of the current testing program, such as forms, that are
				necessary to collect data for the clearinghouse.
										(c)Standard
				formsThe Secretary shall develop standard forms to be
				used—
								(1)by employers and
				other authorized users of the clearinghouse to—
									(A)request records
				from the clearinghouse; and
									(B)obtain the consent
				of each individual who is the subject of a request from the clearinghouse;
				and
									(2)to notify
				individuals that positive alcohol and controlled substances test results,
				refusals to test, and violations of prohibitions set forth in subpart B of part
				382 of title 49, Code of Federal Regulations (or any subsequent corresponding
				regulations), will be reported to the clearinghouse.
								(d)PrivacyInformation
				may not be released from the clearinghouse unless such release complies with
				all applicable Federal privacy laws and regulations, including the Health
				Insurance Portability and Accountability Act of 1996 (Public Law 104–191) and
				fair information practices under the Privacy Act of 1974 (5 U.S.C.
				552a).
							(e)Fees
								(1)Authority to
				collect feesExcept as provided under paragraph (3), the
				Secretary may collect reasonable, customary, and nominal fees from employers
				and other authorized users of the clearinghouse for requests for information
				from the clearinghouse.
								(2)Use of
				feesFees collected under this subsection shall be used for the
				operation and maintenance of the clearinghouse.
								(3)LimitationThe
				Secretary may not collect a fee from any individual requesting information from
				the clearinghouse that pertains to the record of the individual.
								(f)Employer
				requirements
								(1)Determination
				concerning use of clearinghouseThe Secretary shall determine
				which commercial motor carrier employers are authorized to use the
				clearinghouse to meet the alcohol and controlled substances testing
				requirements under title 49, Code of Federal Regulations.
								(2)Applicability of
				existing requirementsEach commercial motor carrier employer and
				service agent shall comply with the alcohol and controlled substances testing
				requirements under title 49, Code of Federal Regulations.
								(3)Employment
				prohibitionsA commercial motor carrier employer shall not hire
				an individual to operate a commercial motor vehicle unless the employer has
				determined that the individual, during the preceding 3-year period—
									(A)has been tested
				for the use of alcohol and controlled substances, as required under title 49,
				Code of Federal Regulations;
									(B)(i)has not tested positive
				for the use of alcohol or controlled substances in violation of such
				regulations; or
										(ii)has tested positive for the use of
				alcohol or controlled substances and has completed the required return-to-duty
				process described in title 49, Code of Federal Regulations;
										(C)has not refused to
				take the alcohol or controlled substance tests required under title 49, Code of
				Federal Regulations; and
									(D)has not violated
				any other provision of subpart B of part 382 of title 49, Code of Federal
				Regulations (or any subsequent corresponding regulations).
									(g)Reporting of
				records
								(1)In
				generalMedical review officers, employers, service agents, and
				other appropriate persons, as determined by the Secretary, shall promptly
				submit to the Secretary records in their possession of any individual
				who—
									(A)has refused to
				take an alcohol or controlled substance test required under title 49, Code of
				Federal Regulations;
									(B)has tested
				positive for alcohol or a controlled substance in violation of such
				regulations; or
									(C)has violated any
				other provision of subpart B of part 382 of title 49, Code of Federal
				Regulations (or any subsequent corresponding regulations).
									(2)Inclusion of
				records in clearinghouseThe Secretary shall include in the
				clearinghouse all records of positive test results and test refusals received
				pursuant to paragraph (1).
								(3)Modifications
				and deletionsIf the Secretary determines that a record contained
				in the clearinghouse is not accurate, the Secretary shall modify or delete the
				record, as appropriate.
								(4)NotificationThe
				Secretary shall expeditiously notify, unless such notification would be
				duplicative, an individual when—
									(A)a record relating
				to the individual has been received by the clearinghouse;
									(B)any record in the
				clearinghouse relating to the individual is modified or deleted, and include in
				such notification the reason for such modification or deletion; or
									(C)any record in the
				clearinghouse relating to the individual is released to an employer and shall
				include in such notification the reason for such a release.
									(5)Data quality and
				security standards for reporting and releasingThe Secretary may
				establish additional requirements, as appropriate, to ensure that—
									(A)the submission of
				records to the clearinghouse is timely and accurate;
									(B)the release of
				data from the clearinghouse is timely, accurate, and released to the
				appropriate individual, employer, or State licensing official; and
									(C)the individuals
				with records in the clearinghouse have a cause of action for the inappropriate
				use of information included in the clearinghouse.
									(6)Retention of
				recordsThe Secretary shall—
									(A)retain all the
				records submitted to the clearinghouse during the 5-year period beginning on
				the date on which such records are submitted;
									(B)remove such
				records from the clearinghouse at the end of such 5-year period, unless the
				individual has not met required return-to-duty and follow-up requirements under
				title 49, Code of Federal Regulations; and
									(C)retain records
				beyond the end of such 5-year period in a separate location for archiving and
				auditing purposes.
									(h)Access to
				clearinghouse by employers
								(1)In
				generalThe Secretary shall establish a process to require
				employers to request and review any records in the clearinghouse pertaining to
				an individual before employing the individual and each year thereafter as long
				as the individual is under the employ of the employers.
								(2)Consent
				requirementAn employer may not be granted access to any records
				in the clearinghouse pertaining to an individual until after the
				employer—
									(A)obtains the prior
				written or electronic consent of the individual for access to such records;
				and
									(B)submits proof of
				such consent to the Secretary.
									(3)Access to
				recordsUpon receiving from an employer a request, in compliance
				with paragraph (2), for records in the clearinghouse pertaining to an
				individual, the Secretary shall provide access to the records to the employer
				as expeditiously as practicable.
								(4)Retention of
				record requestsThe Secretary shall require employers to retain,
				for a 3-year period—
									(A)a record of each
				request made by the employer for records from the clearinghouse; and
									(B)any information
				received pursuant to such request.
									(5)Use of
				records
									(A)In
				generalAn employer may use a record of an individual received
				from the clearinghouse only to assess and evaluate the qualifications of the
				individual to operate a commercial motor vehicle for such employer.
									(B)Protection or
				privacy of individualsAn employer that receives a record from
				the clearinghouse pertaining to an individual shall—
										(i)protect the
				privacy of the individual and the confidentiality of the record; and
										(ii)ensure that
				information contained in the record is not divulged to any person or entity who
				is not directly involved in assessing and evaluating the qualifications of the
				individual to operate a commercial motor vehicle for the employer receiving the
				record.
										(i)Access to
				clearinghouse by individuals
								(1)In
				generalThe Secretary shall establish a process by which any
				individual may request and receive information from the clearinghouse—
									(A)to determine
				whether the clearinghouse contains a record pertaining to the
				individual;
									(B)to verify the
				accuracy of such record;
									(C)to update an
				individual’s record, including completing the return-to-duty process described
				in title 49, Code of Federal Regulations; and
									(D)to determine
				whether the clearinghouse has received requests for information regarding the
				individual.
									(2)Dispute
				procedureThe Secretary shall establish a procedure, including an
				appeal process, for any individual to dispute and remedy administrative errors
				contained in a record in the clearinghouse that pertains to such
				individual.
								(j)Access to
				clearinghouse by State licensing authorities
								(1)In
				generalThe Secretary shall establish a process by which the
				chief commercial driver’s licensing official of a State may request and receive
				records from the clearinghouse that pertain to an individual applying for a
				commercial driver’s license from such State.
								(2)Implied
				consentThe chief commercial driver’s licensing official of a
				State may be granted access to any records in the clearinghouse pertaining to
				an individual without obtaining the prior written or electronic consent of the
				individual and submitting proof of such consent. Any individual who holds a
				commercial driver’s license shall be deemed to have consented to such access.
				Consent is implied by obtaining a commercial driver’s license from the State
				and by driving a commercial motor vehicle.
								(3)Protection of
				privacy of individualsIf the chief commercial driver’s licensing
				official of a State receives a record from the clearinghouse pertaining to an
				individual, the official shall—
									(A)protect the
				privacy of the individual and the confidentiality of record; and
									(B)ensure that
				information contained in the record is not divulged to any person within or
				outside the State government who is not directly involved in assessing and
				evaluating the qualifications of the individual to operate a commercial motor
				vehicle.
									(k)PenaltiesAn
				employer, employee, medical review officer, or service agent who violates any
				provision of this section or section 3 of the Safe Roads Act of 2011 shall be subject to
				the civil and criminal penalties described in section 521(b) of title 49,
				United States Code, and other applicable civil and criminal penalties, as
				determined by the Secretary.
							(l)Compatibility of
				State and local laws
								(1)PreemptionExcept
				as provided under paragraph (3), any law, regulation, order, or other
				requirement of a State, political subdivision of a State, or Indian tribe
				related to commercial driver’s license holders subject to alcohol or controlled
				substance testing under title 49, Code of Federal Regulations, which is
				inconsistent with the requirements under this section or any regulation issued
				pursuant to the authority of this section is preempted.
								(2)ApplicabilityThe
				preemption under paragraph (1) shall apply to—
									(A)the reporting of
				valid positive results from alcohol screening tests and drug tests;
									(B)the refusal to
				provide a specimen for an alcohol screening test or drug test; and
									(C)other violations
				of subpart B of part 382 of title 49, Code of Federal Regulations (or any
				subsequent corresponding regulations).
									(3)ExceptionA
				law, regulation, order, or other requirement of a State, political subdivision
				of a State, or Indian tribe shall not be preempted under this subsection to the
				extent it relates to actions taken with respect to a commercial motor vehicle
				operator’s commercial driver’s license or driving record as a result of such
				driver’s—
									(A)verified positive
				alcohol or drug test result;
									(B)refusal to provide
				a specimen for the test; or
									(C)other violations
				of subpart B of part 382 of title 49, Code of Federal Regulations (or any
				subsequent corresponding regulations).
									(m)DefinitionsIn
				this section:
								(1)Authorized
				usersThe term authorized users means employers,
				State licensing authorities, and other individuals granted access to the
				clearinghouse.
								(2)Chief commercial
				driver’s licensing officialThe term chief commercial
				driver’s licensing official means the official in a State who is
				authorized to—
									(A)maintain a record
				about commercial driver’s licenses issued by the State; and
									(B)take action on
				commercial driver’s licenses issued by the State.
									(3)ClearinghouseThe
				term clearinghouse means the clearinghouse established under
				subsection (a).
								(4)Commercial motor
				vehicle operatorThe term commercial motor vehicle
				operator means an individual who is—
									(A)in possession of a
				valid commercial driver’s license issued in accordance with section 31308;
				and
									(B)subject to
				controlled substances and alcohol testing under title 49, Code of Federal
				Regulations.
									(5)EmployerThe
				term employer means a person or entity employing, or seeking to
				employ, 1 or more employees (including an individual who is self-employed) to
				be commercial motor vehicle operators.
								(6)Medical review
				officerThe term medical review officer means a
				licensed physician who is responsible for—
									(A)receiving and
				reviewing laboratory results generated under the testing program;
									(B)evaluating medical
				explanations for alcohol and controlled substances tests required under title
				49, Code of Federal Regulations; and
									(C)deciding the
				outcome of controlled substance tests.
									(7)SecretaryThe
				term Secretary means the Secretary of Transportation.
								(8)Service
				agentThe term service agent means a person or
				entity, other than an employee of the employer, who provides services to
				employers or employees under the testing program.
								(9)Testing
				programThe term testing program means the alcohol
				and controlled substances testing program required under title 49, Code of
				Federal
				Regulations.
								.
				(b)Clerical
			 amendmentThe analysis for chapter 313 of title 49, United States
			 Code, is amended by inserting after the item relating to section 31306 the
			 following:
				
					
						31306a. National clearinghouse for alcohol and controlled
				substance test results of commercial motor vehicle
				operators.
					
					.
			3.Enhanced
			 oversight of collection sitesThe Secretary of Transportation
			 shall—
			(1)require each site
			 at which urine is collected for controlled substances tests under title 49,
			 Code of Federal Regulations, to register with the Department of
			 Transportation;
			(2)publish an annual
			 list of registered collection sites in the Federal Register and make such list
			 available to the public;
			(3)ensure that no
			 collection site is included on the list described in paragraph (2) unless the
			 site submits an annual certification to the Secretary that the site meets each
			 of the applicable requirements under title 49, Code of Federal Regulations;
			 and
			(4)develop an
			 instrument for the certification under paragraph (3) that requires a positive
			 response to each applicable requirement, including an explanation of the
			 penalties imposed for making false statements.
			
